Citation Nr: 1810750	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-23 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rate of compensation based on an additional dependency allowance for the Veteran's child, S.J.F.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board remanded the appeal for the scheduling of a Board hearing.  In March 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  At the time of the September 2013 claim and decision, S.F.J. was not a child for VA dependency benefits purposes.

2.  The Veteran did not submit S.J.F.'s social security number and address within one year of an August 3, 1999, letter notifying him that such information must be received by VA for an award of benefits based on S.J.F. as his dependent.


CONCLUSION OF LAW

The criteria for an additional award of compensation for the Veteran's child, S.J.F., as his dependent have not been met.  38 U.S.C. §§ 1115, 5107, 5110, 5124 (2012); 38 C.F.R. §§ 3.4, 3.57, 3.102, 3.204, 3.216, 3.401, 3.667 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Applicable Law

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the veteran's . . . dependents" when a service-connected disability is of a certain level, hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C. § 5110(f).

Regarding an award of additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  38 C.F.R. § 3.204.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.216.

Pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within 1 year of the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

Analysis

At the March 2017 Board hearing, the Veteran contended that he had been supporting his daughter (S.J.F.), that he never claimed her as a dependent, and that he did not know he could do so.  The Veteran testified that S.J.F. turned 18 years old six or seven years ago and was not attending college.  The Board notes that the evidence includes S.J.F.'s birth certificate, as further discussed below, showing that she was born in December 1992; thus, S.J.F. turned 18 years old in December 2010.  As such, at the time of the September 2013 claim and decision denying the Veteran's dependency claim for S.J.F., the facts are not in dispute as to S.J.F. not being a child for VA dependency benefits purposes.  See 38 C.F.R. §§ 3.57, 3.667.

The September 2013 decision denied the Veteran's dependency claim for S.J.F. based on a claim form that the Veteran submitted earlier that month.  Therefore, an award of additional compensation on account of S.J.F. being the Veteran's dependent cannot be made because she was no longer a child for VA dependency purposes when VA received the Veteran's claim in September 2013 and because the effective date of such an award shall not be earlier that the date of receipt of this claim.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.401(b).

However, the Board's analysis does not end there because, on the Veteran's September 2013 claim form for dependency benefits for S.J.F., he asserted that he "tried to add her."  In this regard, the Board notes that the Veteran submitted an April 1998 application form for compensation indicating that S.J.F. was his child who was not in his custody.  While S.J.F.'s date of birth was listed on this form, neither her social security number nor her address was listed.  Subsequently, in September 1998, a copy of S.J.F.'s birth certificate was received by VA; however, the Veteran did not submit S.J.F.'s social security number or address at that time.  The birth certificate does not list a father but VA will accept statement of a claimant as proof of birth of a child if other information is provided.  See 38 C.F.R. § 3.204(a)(1).

In an August 3, 1999, letter notifying the Veteran that he was being paid additional benefits for his dependents (his spouse and two other children), the Veteran was also notified that S.J.F.'s information was incomplete.  Further, this letter notified the Veteran that before additional benefits can be paid for S.J.F. as his dependent, he must inform VA of S.J.F.'s social security number and the full name and address of the person(s) with custody of S.J.F.  Finally, the letter advised the Veteran that such information should be sent right away, within 60 days if possible, and that if not received after one year of the date of the letter, then dependency benefits for S.J.F. cannot be paid.

The record does not show that the Veteran provided S.J.F.'s social security number or the full name and address of the person(s) with custody of her within one year of the August 3, 1999, letter despite multiple correspondences from VA reminding him to apprise VA of his dependents' statuses.  See, e.g., May 24, 2000, and July 3, 2000, letters.  Furthermore, the Veteran was aware of such issue, as demonstrated by his June 2000 submission of the social security number of another one of his children.

The Board notes that, while 38 C.F.R. § 3.216 has undergone revisions since the Veteran's submission of his April 1998 claim form, the current version of this regulation and the version in effect in 1998 are essentially the same regarding the mandatory disclosure of social security numbers within 60 days from the date the beneficiary is requested to furnish the social security number.

The Board finds that, while the Veteran partially provided relevant information regarding S.J.F.'s dependency status, he did not timely provide sufficient evidence to satisfy VA requirements for additional dependency benefits based on S.J.F.  Specifically, he did not provide S.J.F.'s social security number or the full name and address of the person(s) with custody of her within one year of the August 3, 1999, letter notifying him that such information was required.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).

Accordingly, the preponderance of the evidence is against an increased rate of compensation based on an additional dependency allowance for the Veteran's child, S.J.F., based on both the current claim and potentially any prior pending dependency claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and an increased dependency rate is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An award of compensation based on an additional dependency allowance for the Veteran's child, S.J.F., is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


